11 So. 3d 467 (2009)
The SCHOOL BOARD OF MIAMI-DADE COUNTY, Florida, Appellant,
v.
The STATE BOARD OF EDUCATION, In the Matter of District School Board of Miami-Dade County's Application to Retain Exclusive Authority, Appellee.
No. 1D08-0050.
District Court of Appeal of Florida, First District.
June 22, 2009.
Melinda L. McNichols, Office of School Board, Miami, for Appellant.
Deborah K. Kearney, General Counsel, Department of Education, Timothy Osterhaus, Deputy Solicitor General, Office of the Attorney General, and Daniel J. Woodring of Woodring Law Firm, Tallahassee, for Appellee.
PER CURIAM.
The School Board of Miami-Dade County appeals the State Board of Education's denial of the School Board's application for exclusive authority to sponsor charter schools within Miami-Dade County, pursuant to section 1002.335(5), Florida Statutes (2006). In addition, the School Board challenges the constitutionality of section 1002.335, Florida Statutes (2006).
In Duval County Sch. Bd. v. State Bd. of Educ., 998 So. 2d 641 (Fla. 1st DCA 2008), this court found section 1002.335, Florida Statutes (2006) facially unconstitutional because the statute presented a "total and fatal conflict with article IX, section 4 of the Florida Constitution." Duval County Sch. Bd. v. State Bd. of Educ., 998 So.2d at 644. We hold section 1002.335 is facially unconstitutional.
The Final Order of the State Board of Education is hereby set aside.
HAWKES, C.J., ALLEN, and CLARK, JJ., concur.